DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. Specifically applicants argue A), the combination of references do not disclose the frame is partitioned into a plurality of sub frames and B), Bugdavi does not disclose 3D bounding box information corresponding to a sub frame of the plurality of sub frames.
Regarding applicant’s argument A, the examiner respectfully disagrees.  At the onset applicants are reminded to view the references as a whole.  The claims as currently recited disclose frame information that indicates a plurality of sub frames.  Bugdavi discloses an encoding and decoding device that generates a 3D point cloud utilizing multiple two dimensional frames.  The frames include information relating to the geometry of the points as well as texture information of the respective points.  However, Bugdavi is not limited to only utilizing one point of data per frame used in reconstruction of the 3D map.  Bugdavi discloses multiple attribute components that can be stored in individual frame components. Bugdavi explicitly discloses “various components of the geometry and other point cloud attributes can be stored in three component of the same video frame”.  Bugdavi further discloses packing these attributes derived from a one frame horizontally or vertically.  Hence Bugdavi discloses information relating to frame or frames of 2D information that is split into layers corresponding information to a 3D map.  Further Bugdavi discloses irregular region attributes, derived from multiple video frames or multiple components of the same video frame (see Bugdavi 0149-0163, Figs. 10-14).  The instant claims as currently recited, merely require for a frame to be divided into a plurality of “sub-frames”.  Bugdavi discloses a series of 2D frame/frames into a plurality of regions with appropriate mapping of attribute and points across a 3D point cloud.  
partitioning the first point cloud data frame into at least one point cloud data set based on attributes of objects in the 2D image.  Therefore the combination of references discloses the limitations of the claim as currently recited.  Hence the rejection 35 USC 103 is maintained.
Regarding applicant’s argument B), the examiner respectfully disagrees.  Applicants contend that there is no disclosure in Bugdavi of a “sub-frame that is a combination of sub-region of each picture of the plurality of 2D pictures” (see applicant’s argument, 12/01/2020 page 4).  The broadest reasonable interpretation of the claims as currently recited require for 2D frame information to be divided into more than one region with corresponding data/information towards a 3D position.  Bugdavi discloses “a particular frame can be designated into multiple regions that are separated by a bounding box”.  Multiple attributes can be positioned in a single frame.  Bugdavi further discloses generation of multiple 2D frames and at least a first frame (which may include a plurality of regions) representing a geometry of points in the 3D point cloud.  Each point in the 3D point cloud is mapped onto the frames to indicate respective information in the 3D point cloud (see Bugdavi 0149-0163).  The limitations as currently recited are silent with regards to any form of specificity relating to the 2D pictures and what information is included in the “sub-region”, nor is there any specificity in the claims regarding how the 2D pictures are selected and what information is utilized in forming a sub region or a sub frame.  Therefore the limitations of the claims as currently recited are disclosed by Bugdavi.  The rejection 35 USC 103 is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bugdavi et al. (US20180268570) (hereinafter Bugdavi) in view of Yan et al. (US20190206071) (hereinafter Yan).
Regarding claim 1, Bugdavi discloses a method for decoding a video stream with at least one processor, the method comprising: 
receiving the video stream, the video stream including (0006; receiving bit stream with video data). 
a frame of a plurality of two-dimensional (2D) pictures that are layers of the frame, each of the plurality of 2D pictures having a respective attribute of a same three- dimensional (3D) representation [Figs. 10-14, 0006-0008, 0035-0036, 0083-0087, 0149-0163; plurality of sub frames with respective attributes stored with metadata corresponding to 3D map of a particular scene].
 frame information that indicates the frame is partitioned into a plurality of sub-frames, each of the plurality of sub-frames being a respective combination of a sub-region of each picture of the plurality of 2D pictures [Figs. 13-14, 0006-0008, 0035-0036, 0083-0087, 0149-0163; plurality of formatting frames and respective data stored and transmitted].
3D bounding box information that specifies a 3D position corresponding to a sub-frame of the plurality of sub-frames [Figs. 13-14, 0006-0008, 0035-0036, 0083-0087, 0151-0163; 3D box derived from data regarding sub frames and selected respective attributes]. 
identifying the sub-frame using the frame information [0083-0087, 0151-0162; identifying frame data and performing appropriate coding process]. 
decoding the sub-frame identified [0083-0087, 0151-0162; identifying frame data and performing appropriate coding process].
Bugdavi discloses frame information (0151-0162; frame information).  However Bugdavi doesn’t explicitly frame partition information.
Yan disclose frame partition information [Figs, 2-6, 0009, 0063-0069; frame partition information].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Bugdavi with the teachings of Yan as stated above.  By incorporating the explicit frame partition information of Yan with the 3D system of Bugdavi, a more efficient system is achieved by allowing recovery to point cloud data (see Yan 0004-0006).
Regarding claim 2, Bugdavi discloses wherein the frame partition information, of the video stream received, includes 2D bounding box information that specifies at least one among a position and boundary of the sub-frame in the frame [Figs. 8-14, 0006-0008, 0083-0087, 0149-0163; frame information including boundary and box information correlating to 3D and 2D data].
Regarding claim 3, Bugdavi discloses wherein the 3D bounding box information specifies a 3D position of a 2D bounding box specified in the 2D bounding box information [Figs. 8-14, 0006-0008, 0083-0087, 0151-0162; frame information including boundary and box information correlating to 3D and 2D data]. 
30the method further comprises, after decoding the sub-frame identified, obtaining a point cloud from the video stream by using the 3D bounding box information [Figs. 8-14, 0006-0008, 0083-0087, 0151-0162; frame information including boundary and box information correlating to 3D and 2D data].
Regarding claim 4, Bugdavi discloses wherein the plurality of 2D pictures includes a first picture, a second picture, and a third picture, the first picture being a texture image, the second picture being a geometry image, and the third picture being an occupancy map [Figs.13-14, 0006-0008, 0035-0036, 0083-0087, 0151-0161; plurality of sub frames with respective attributes stored with metadata corresponding to 3D map of a particular scene].
Regarding claim 5, Bugdavi discloses obtaining, after decoding the sub-frame identified, a point cloud from the video stream by using the 3D bounding box information  [0083-0087, 0151-0162; identifying frame data and performing appropriate coding process].
Regarding claim 6, Bugdavi discloses wherein the plurality of 2D pictures includes a first picture, a second picture, and a third picture, the first picture being a texture image, the second picture being a geometry image, and the third picture being an occupancy map [Figs. 13-14, 0006-0008, 0035-0036, 0083-0087, 0151-0161; plurality of sub frames with respective attributes stored with metadata corresponding to 3D map of a particular scene].
Regarding claim 7, Bugdavi discloses determining whether the sub-frame is independently coded [0069-0084; performing coding process on selected appropriate frame information]. 
[0069-0084; performing coding process on selected appropriate frame information].
Regarding claim 8, Bugdavi discloses wherein 31the video stream received includes a frame parameter set that includes the frame partition information and the 3D bounding box information [Figs. 8-14, 0006-0008, 0083-0087, 0149-0163; frame information including boundary and box information correlating to 3D and 2D data].
Regarding claim 9, Bugdavi discloses wherein the plurality of 2D pictures includes a first picture, a second picture, and a third picture, the first picture being a texture image, the second picture being a geometry image, and the third picture being an occupancy map [0083-0087, 0151-0163; a plurality of frame information for corresponding point on 3D map].
Regarding claim 10, Bugdavi discloses wherein the video stream further includes an additional frame of a plurality of 2D pictures that are layers of the additional frame, each of the plurality of 2D pictures of the additional frame having a respective attribute of a same additional 3D representation, and the method further comprises [0083-0087, 0151-0163; a plurality of frame information for corresponding point on 3D map].
identifying a sub-frame of the additional frame using the frame partition information used to identify the sub-frame of the frame [Figs. 8-14, 0006-0008, 0083-0087, 0151-0162; frame information including boundary and box information correlating to 3D and 2D data].
decoding the sub-frame of the additional frame identified [0069-0084; performing coding process on selected appropriate frame information].
Regarding claim 11, Bugdavi discloses a system for decoding a video stream, the system comprising: 
memory configured to store computer program code [Figs. 8-14, 0006-0008, 0035-0036, 0083-0087, memory and processor]. 
[Figs. 8-14, 0006-0008, 0035-0036, 0083-0087, memory and processor].
32a frame of a plurality of two-dimensional (2D) pictures that are layers of the frame, each of the plurality of 2D pictures having a respective attribute of a same three- dimensional (3D) representation [Figs. 13-14, 0006-0008, 0035-0036, 0083-0087, 0149-0163; plurality of sub frames with respective attributes stored with metadata corresponding to 3D map of a particular scene].
frame information that indicates the frame is partitioned into a plurality of sub-frames, each of the plurality of sub-frames being a respective combination of a sub-region of each picture of the plurality of 2D pictures  [Figs. 13-14, 0006-0008, 0035-0036, 0083-0087, 0149-0163; plurality of formatting frames and respective data stored and transmitted]. 
3D bounding box information that specifies a 3D position corresponding to a sub-frame of the plurality of sub-frames [Figs. 13-14, 0006-0008, 0035-0036, 0083-0087, 0149-0163; 3D box derived from data regarding sub frames and selected respective attributes].  
the computer program code includes [Figs. 8-14, 0006-0008, 0035-0036, 0083-0087, memory and processor].
identifying code configured to cause the at least one processor to identify the sub-frame using the frame information [Figs. 8-14, 0006-0008, 0035-0036, 0083-0087, memory and processor including stored frame information].  
decoding code configured to cause the at least one processor to decode the sub-frame identified [0083-0087, 0149-0163; identifying frame data and performing appropriate coding process].
Bugdavi discloses frame information (0149-0163; frame information).  However Bugdavi doesn’t explicitly frame partition information.
[Figs. 2-6, 0009, 0063-0069; frame partition information].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Bugdavi with the teachings of Yan as stated above.  By incorporating the explicit frame partition information of Yan with the 3D system of Bugdavi, a more efficient system is achieved by allowing recovery to point cloud data (see Yan 0004-0006).
Regarding claim 12, Bugdavi discloses wherein the frame partition information, of the video stream, includes 2D bounding box information that specifies at least one among a position and boundary of the sub-frame in the frame [Figs. 8-14, 0006-0008, 0083-0087, 0151-0162; frame information including boundary and box information correlating to 3D and 2D data].
Regarding claim 13, Bugdavi discloses wherein the 3D bounding box information specifies a 3D position of a 2D bounding box specified in the 2D bounding box information, and  33the computer program code further includes obtaining code configured to cause the at least one processor to obtain a point cloud from the video stream by using the 3D bounding box information [Figs. 8-14, 0006-0008, 0083-0087, 0151-0162; frame information including boundary and box information correlating to 3D and 2D data].
Regarding claim 14, Bugdavi discloses wherein the plurality of 2D pictures includes a first picture, a second picture, and a third picture, the first picture being a texture image, the second picture being a geometry image, and the third picture being an occupancy map [Figs.13-14, 0006-0008, 0035-0036, 0083-0087, 0151-0161; plurality of sub frames with respective attributes stored with metadata corresponding to 3D map of a particular scene].
Regarding claim 15, Bugdavi discloses wherein the computer program code further comprises obtaining code configured to cause the at least one processor to obtain, after decoding the sub-frame identified, a point cloud from the video stream by using the 3D [Figs. 8-14, 0006-0008, 0083-0087, 0151-0162; frame information including boundary and box information correlating to 3D and 2D data].
Regarding claim 16, Bugdavi discloses wherein the plurality of 2D pictures includes a first picture, a second picture, and a third picture, the first picture being a texture image, the second picture being a geometry image, and the third picture being an occupancy map [Figs. 8-14, 0006-0008, 0083-0087, 0151-0162; frame information including boundary and box information correlating to 3D and 2D data].
Regarding claim 17, Bugdavi discloses wherein the computer program code further comprises determining code configured to cause the at least one processor to determine whether the sub-frame is independently coded [0069-0084; performing coding process on selected appropriate frame information]. 
34the decoding code is configured to cause the at least one processor to decode the sub- frame independently from other sub-frames of the plurality of sub-frames, in a case where the sub-frame is determined to be independently coded [0069-0084; performing coding process on selected appropriate frame information].
Regarding claim 18, Bugdavi discloses wherein the video stream includes a frame parameter set that includes the frame partition information and the 3D bounding box information [Figs.13-14, 0006-0008, 0035-0036, 0083-0087, 0151-0161; plurality of sub frames with respective attributes stored with metadata corresponding to 3D map of a particular scene].
Regarding claim 19, Bugdavi discloses wherein the plurality of 2D pictures includes a first picture, a second picture, and a third picture, the first picture being a texture image, the second picture being a geometry image, and the third picture being an occupancy map [Figs.13-14, 0006-0008, 0035-0036, 0083-0087, 0151-0161; plurality of sub frames with respective attributes stored with metadata corresponding to 3D map of a particular scene].
Regarding claim 20, Bugdavi discloses a non-transitory computer-readable medium storing computer instructions that, when executed by at least one processor, cause the at least one processor to: 
identify a sub-frame, from a video stream received by the at least one processor, using frame partition information [Figs. 13-14, 0006-0008, 0035-0036, 0083-0087, 0151-0161; plurality of sub frames with respective attributes stored with metadata corresponding to 3D map of a particular scene].
decode the sub-frame identified [0069-0084; performing coding process on selected appropriate frame information].
obtain, after decoding the sub-frame identified, a point cloud from the video stream by using three-dimensional (3D) bounding box information, wherein the video stream includes [Figs. 10-14, 0006-0008, 0035-0036, 0083-0087, 0149-0163; plurality of sub frames with respective attributes stored with metadata corresponding to 3D map of a particular scene].
a frame of a plurality of two-dimensional (2D) pictures that are layers of the frame, each of the plurality of 2D pictures having a respective attribute of a same 3D representation [Figs. 10-14, 0006-0008, 0035-0036, 0083-0087, 0149-0163; plurality of sub frames with respective attributes stored with metadata corresponding to 3D map of a particular scene]. 
35the frame partition information, the frame partition information indicating the frame is partitioned into a plurality of sub-frames, including the sub-frame, each of the plurality of sub-frames being a respective combination of a sub-region of each picture of the plurality of 2D pictures [Figs. 10-14, 0006-0008, 0035-0036, 0083-0087, 0149-0163; plurality of sub frames with respective attributes stored with metadata corresponding to 3D map of a particular scene].  
[Figs. 10-14, 0006-0008, 0035-0036, 0083-0087, 0149-0163; plurality of sub frames with respective attributes stored with metadata corresponding to 3D map of a particular scene].
Bugdavi discloses frame information (0149-0163; frame information).  However Bugdavi doesn’t explicitly frame partition information.
Yan disclose frame partition information [Figs. 2-6, 0009, 0063-0069; frame partition information].
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the teachings of Bugdavi with the teachings of Yan as stated above.  By incorporating the explicit frame partition information of Yan with the 3D system of Bugdavi, a more efficient system is achieved by allowing recovery to point cloud data (see Yan 0004-0006).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TALHA M NAWAZ/Primary Examiner, Art Unit 2483